UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
JACQUELINE D. HAWKINS, )
)
Plaintiff, )
)
V ) Civil Action No. 14-2024 (RJL)
)
CAPITOL PETROLEUM GROUP, et (11., )
) FILED
Defendants.
) JAN an 2015
Clark, U.S. District & Bankruptcy
Courts for the District of Columbia

MEMORANDUM OPINION

Jmmw

This matter has come before the Court on defendants’ Motion to Dismiss, or in the
Alternative, Motion for Summary Judgment [ECF No. 9]. In its December 18, 2014
Order [ECF No. 10], the Court advised plaintiff of her obligations under the Federal
Rules of Civil Procedure and the local rules of this Court to respond to the motion, and
specifically warned plaintiff that, if she did not respond to the motion by January 16,

2015, the Court would treat the motion as conceded.

To date, plaintiff has neither ﬁled an opposition to the motion, nor requested more
time to ﬁle her opposition. Further, plaintiff has not advised the Court of any change of
address. The Court, therefore, will treat the motion as conceded and will dismiss this
action.

An Order accompanies this Memorandum Opinion.

       

RIC . ON
United States District Judge